Por Cuanto, la apelación en este caso se interpuso contra una orden nombrando un síndico;
Por CUANTO, la parte apelada solicitó la desestimación del re-curso por no ser apelable la orden recurrida, por mbción de abril 17 notificada a la parte apelante y al abogado del Síndico cuya vista se celebró sin asistencia de las partes el día 6 de mayo en curso; yá
Por Cuanto, esta Corte Suprema en los casos de Salvá et al. v. Sucesión Borrás, 8 D. P. R. 201, Fernández v. Foix, 16 D. P. R. 262, Balasquide v. Rossy, Juez de Distrito, 18 D. P. R. 33 y Gómez v. American Colonial Bank, 31 D. P. R. 951 ha resuelto que una orden nombrando un síndico no es apelable;
Por tanto, de acuerdo con lo,s hechos y la ley, se declara con lugar la moción y se desestima, por falta de jurisdicción, el recurso.
*1013(C) Desistimientos.
(a) CASOS EN QUE SE TUVIERON POR DESISTIDOS A LOS APELANTES, A SU PROPIA INSTANCIA, • DE LOS RECURSOS INTERPUESTOS.
Nos. 6240, 6381, 6501, 6507, 6559, 6567, 6613, 6667, 6689, 6730, 6761, 6783, 6872, 6882, 6899, 6922, 6933, 6948, 6955, 6968, 6982, 6991, 7016, 7023, 7025, 7040, 7048, 7066, 7068, 7078, 7080, 7081, 7089, 7115, 7128.
II. CASOS CRIMINALES.
(A)- Bn GENERAL.